After an opinion on rehearing was filed in this case appellants filed petition for rehearing, which we have given consideration. We find no reason for changing our views as heretofore expressed on rehearing. We do think, however, that there should be a modification of the judgment of the trial court, to the extent of $172.91, which sum should be added to the judgment for the principal sum of $542.86 as originally entered in the district court. This arises out of errors committed in the computation of the margin of profit realized by respondents during certain periods of time included in the controversy and for different grades of gasoline. After the petition for rehearing came in, we submitted that part of the petition, dealing with these discrepancies, to respective counsel and asked for their views and computation thereon, to which we have received reply from counsel for respondent, to the effect that the computation claimed by appellants' counsel is correct and that the additional sum of $172.91 should be allowed.
The judgment will therefore be modified in this respect and the cause is hereby remanded to the district court with direction to amend the judgment by adding thereto the sum of $172.91, making a total of $715.77, which said sum shall *Page 801 
bear interest as directed by the original judgment. Under these circumstances, we think the costs on appeal should be borne by respondents, and it is so ordered.
Budge and Givens, JJ., concur.
Morgan and Holden, JJ., adhere to the views formerly expressed by them and concur in the modification of the judgment herein ordered.
 *Page 1